943 F.2d 49
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Boyd GILLEY, Petitioner-Appellant,v.J.C. PINION, Respondent-Appellee.
No. 91-6298.
United States Court of Appeals, Fourth Circuit.
Submitted July 2, 1991.Decided Sept. 17, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro, Norwood Carlton Tilley, Jr., District Judge.  (CA-90-240)
Kenneth Boyd Gilley, appellant pro se.
Richard N. League, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellee.
M.D.N.C.
DISMISSED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Kenneth Boyd Gilley seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Gilley v. Pinion, CA-90-240 (M.D.N.C. Feb. 25, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.